Wright, C. J.
On the hearing, as shown by the statement of the case, complainant withdrew, or dismissed, so much of his bill as claimed damages for trespass committed upon the lands, and upon this part of the bill, therefore, no question arises.
It does not appear that any action was taken, or order made, upon that portion of the bill which asks that respondent be restrained from the commission of further trespasses. There is nothing in the record showing a necessity for such an order.
The -main question in the case is, whether the proceedings, under the attachment against Heaton, were such as to give the title to complainant, against the subsequent deed from Heaton to Taliaferro. If they are sufficient, then complainant’s title is good at law, and he does not need the aid of a court of equity. If not sufficient, then he is in no better position by appealing to chancery, for he does not invoke the aid of that court to correct those proceedings, or supply any defect in his title, so far as it depends upon the attachment, judgment, and execution against Heaton. Piggott v. Addicks, 3 G. Greene, 427.
Complainant suggests, however, upon this part of the case, that if his remedy is at law, and not in chancery, he *113should not be driven from court, but is entitled to his judgment as in an action of right. Whatever view -we might entertain of this question, under the Code, it seems to have been settled by our predecessors, in Cooper v. Armstrong, 3 G. Greene, 120. And as the matter is understood to be conclusively put at rest by the provisions of the new constitution, we shall not attempt to re-examine it, Avhatever doubts we might have of the correctness of the ruling referred to. The constitution is understood to settle the rule for all causes after its adoption, and we are, therefore, unwilling at this time, to interfere with the ruling to which we have alluded above. Const., article 5, section 6.
Upon one ground, however, we think the complainant’s bill may properly be sustained, and that is, to correct the mistake or omission in the deed from Innis to Iioaton. There is a want of certainty in the description of the land. It is not described as situated in any county or state, nor that it is east or west of any named meridian. If the meridian had been named, the description would otherwise have been sufficient. And while he, perhaps, would have had the right to explain this omission, and fix the locality of the land, by parol proof, in an action at law, he was not compelled to do so, but might resort to equity, in the first instance, so as to remove any cloud or difficulty which might surround his title. For this reason, we are not prepared to say, that his remedy, in this respect, would be so complete, adequate, and specific, in a court of law, that he might not resort to chancery to correct or supply the omission.
To this extent, therefore, the decree below will be affirmed, and in all other respects reversed, at plaintiff’s. costs.